Loft Concepts,




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 15, 2015

                                    No. 04-15-00267-CV

                           Dolores REYNOSO and Juan Reynoso,
                                       Appellants

                                             v.

                                 LOFT CONCEPTS, INC.,
                                       Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2015CV00936
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
       We order any response by appellants to appellee's motion for review of the bond
and the sufficiency of the sureties due May 18, 2015.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court